
	
		I
		112th CONGRESS
		2d Session
		H. R. 3841
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Ms. Waters (for
			 herself, Mr. Gutierrez,
			 Mr. Conyers,
			 Mr. Berman,
			 Mr. Filner,
			 Ms. Schakowsky,
			 Mr. Clarke of Michigan,
			 Mr. Blumenauer, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prevent foreclosure of, and provide for the reduction
		  of principal on, mortgages held by Fannie Mae and Freddie Mac.
	
	
		1.Short titleThis Act may be cited as the
			 Principal Reduction Act of
			 2012.
		2.Principal
			 reduction of mortgages owned or guaranteed by Fannie Mae and Freddie
			 Mac
			(a)Program
			 authority
				(1)In
			 generalThe Federal National
			 Mortgage Association and the Federal Home Loan Mortgage Corporation shall each
			 carry out a program under this section to provide for the reduction of the
			 outstanding principal balances on qualified mortgages on single-family housing
			 owned or guaranteed by such enterprise through reduction of such principal
			 balances, in accordance with this section and policies and procedures that the
			 Director of the Federal Housing Finance Agency shall establish.
				(2)Requirement to
			 reduce principal pursuant to requestEach such program shall
			 require the reduction of principal on a qualified mortgage upon the request of
			 the mortgagor made to the enterprise and a determination by the enterprise that
			 the mortgage is a qualified mortgage.
				(b)Qualified
			 MortgageFor purposes of this section, the term qualified
			 mortgage means a mortgage, without regard to whether the mortgagor is
			 current or in default on payments due under the mortgage, that—
				(1)is an existing
			 first mortgage that was made for purchase of, or refinancing another first
			 mortgage on, a one- to four-family dwelling, including a condominium or a share
			 in a cooperative ownership housing association, that is occupied by the
			 mortgagor as the principal residence of the mortgagor;
				(2)is owned or
			 guaranteed by the Federal National Mortgage Association or the Federal Home
			 Loan Mortgage Corporation;
				(3)was originated on
			 or before the date of the enactment of this Act;
				(4)has a principal
			 balance that exceeds the value of the dwelling subject to the mortgage by more
			 than 20 percent; and
				(5)has been
			 determined to be net present value positive for the enterprise that owns or
			 guarantees such mortgage, pursuant to the application of the net present value
			 model identified in subsection (m)(3) that results in the expected net present
			 value of reducing principal on the mortgage exceeding the net present value of
			 foreclosing on such mortgage.
				(c)Principal
			 reduction on qualified mortgagesTo reduce principal on a qualified mortgage
			 under a program of an enterprise under this section, the enterprise
			 shall—
				(1)reduce the
			 principal for the qualified mortgage to an amount that results in a
			 loan-to-value ratio for the mortgage of not more than 90 percent;
				(2)require that if the dwelling subject to the
			 qualified mortgage that has had its principal reduced under the program is sold
			 by any process other than a foreclosure sale or short sale, to the extent that
			 such property appreciates in value, the mortgagor shall provide not less than
			 one-third of the amount of such appreciation to the enterprise; and
				(3)recover from the mortgagor under the
			 qualified mortgage that has had its principal reduced under the program, if
			 such mortgage subsequently enters foreclosure, an amount equal to the
			 difference between the sales price at foreclosure sale of the dwelling subject
			 to such mortgage and the amount of the outstanding principal balance on
			 mortgage immediately before such principal reduction.
				(d)Streamlined
			 processTo the maximum extent possible, each enterprise
			 shall—
				(1)limit the amount of paperwork required from
			 a mortgagor to receive a principal reduction under the program established
			 under this section by the enterprise; and
				(2)endeavor to
			 complete the principal reduction for a qualified mortgage pursuant to the
			 mortgagor’s request not later than 30 days after receiving such request from
			 the mortgagor.
				(e)Prohibition on
			 borrower feesNeither the servicer conducting the principal
			 reduction on behalf of the enterprise nor the enterprise may charge the
			 mortgagor any fee, including any fee for any appraisal notwithstanding that
			 such appraisal is required to determine the value of the dwelling subject to
			 the qualified mortgage, for the reduction of principal of the qualified
			 mortgage under the program under this section of the enterprise. All fees and
			 penalties related to any default or delinquency on such qualified mortgage
			 shall be waived or forgiven.
			(f)Fee to
			 ServicerFor each qualified mortgage of an enterprise for which
			 the servicer of the qualified mortgage provides a principal reduction pursuant
			 to the program under this section of the enterprise, the enterprise shall pay
			 to the servicer a fee not exceeding $1,000.
			(g)Tax
			 treatmentThe reduction of principal taken on a qualified
			 mortgage under a program under this section shall not result in any tax
			 liability for the mortgagor under such mortgage.
			(h)Maintenance of
			 lien statusAny reduction of principal taken with respect to a
			 first mortgage under a program under this section shall not impair the priority
			 status of liens on the dwelling subject to the mortgage, to the extent that
			 there are no additional funds advanced to the mortgagor in connection with such
			 principal reduction.
			(i)Maintenance of
			 loan statusAny reduction of principal taken with respect to a
			 qualified mortgage under a program under this section shall not result in the
			 treatment of the modified loan as a new loan.
			(j)Second
			 LiensThe Director shall encourage the modification of second
			 liens on dwellings that are subject to mortgages for which principal reductions
			 are taken under the programs under this section by implementing remedial
			 actions on servicers that service mortgages owned or guaranteed by the
			 enterprises and own second liens that are not modified following a request by
			 the Director upon a reduction of principal of the mortgage owned by the
			 enterprise. Upon termination of any servicing contracts with such servicers,
			 the Director shall take remedial actions with respect to such servicers, which
			 may include—
				(1)cancelling
			 servicing rights of mortgages owned by the enterprises;
				(2)reducing
			 compensation to any such servicer; or
				(3)taking such other
			 actions, consistent with applicable law, as the Director determines is
			 appropriate.
				(k)Restrictions on
			 compensationThe Director may not approve bonus compensation that
			 exceeds the base compensation for any executive or senior executive of an
			 enterprise, unless the aggregate number of qualified mortgages for which
			 principal reductions have been taken pursuant to the program under this section
			 of such enterprise exceeds 1,000,000.
			(l)Rule of
			 constructionAny reduction of
			 principal of a qualified mortgage of an enterprise under a program under this
			 section shall be considered consistent with the mission of any conservator of
			 the enterprises as such mission is described in section 1367(b)(2)(D) of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4617(b)(2)(D)).
			(m)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)DirectorThe
			 term Director means the Director of the Federal Housing Finance
			 Agency.
				(2)EnterpriseThe
			 term enterprise means the Federal National Mortgage Association
			 and the Federal Home Loan Mortgage Corporation.
				(3)Net present
			 valueThe term net
			 present value means the net present value as determined under the model
			 specified in Supplemental Directive 09–01 for the Home Affordable Modification
			 Program of the Department of the Treasury and any updates thereto.
				(n)RegulationsThe
			 Director shall issue any regulations or guidance necessary to carry out the
			 programs required under this section not later than the expiration of the
			 6-month period that begins on the date of the enactment of this Act.
			(o)TerminationThe
			 requirement under subsection (a)(2) for an enterprise to forgive principal on a
			 qualified mortgage shall not apply with respect to any request for principal
			 reduction made after the expiration of the 12-month period that begins on the
			 earlier of—
				(1)the date that any
			 regulations or guidance issued pursuant to subsection (n) take effect;
			 or
				(2)the expiration of the 6-month period
			 identified in subsection (n).
				
